Citation Nr: 1202023	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant served on active duty from February 1970 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston.  In May2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record. 


REMAND

Low Back Disability

The Veteran maintains that he currently has a low back disability that was incurred during his military service.  Specifically, he maintains that his back was injured when he fell off a truck during basic training.  His service treatment records note no complaint or finding of a low back disability.  Post-service VA treatment records note that the Veteran was seen in April 2005 with complaints of low back pain.  He reported that he injured his back in the 1980's.  In various (competent) lay statements (including May 2011 hearing testimony) the Veteran indicated that his low back disability was present in service and shortly thereafter.  

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between a current or recent low back disability and the Veteran's service is necessary.  Prior to the examination, all available outstanding treatment records should be obtained.

Neck Disability

The Veteran maintains that he currently has a neck disability that was incurred when he fell off a truck during basic training.  Alternatively, he maintains that he currently has a neck disability that was caused by his low back disability.

The RO denied the Veteran's claim, in part, because the medical evidence of record does not show that he has a current or recent neck disability.  However, pertinent treatment records appear to be outstanding.  The Veteran testified during the May 2011 Board hearing that he is currently receiving private medical treatment from Dr. Thran.  These records, as well as any outstanding Bedford VA treatment records, should be obtained on remand.  Thereafter, if a current disability is shown by the medical evidence, a VA examination should be scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for low back and neck disabilities since September 1971.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  In any event, the RO should request that the Veteran provide a release for the treatment records from Dr. Thran.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent low back disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each low back disability present at any time during the pendency of the claim as to whether it is at least as likely as not (a 50 percent or better probability) related to his active service.  

The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the lay statements of record that the Veteran injured his low back in service, and the April 2005 VA treatment record which notes that the Veteran reported the onset of back pain in the 1980's.  All findings and conclusions should be set forth in a legible report. 

3.  Thereafter, arrange for any further development deemed necessary, to include ordering a VA examination, or seeking a medical advisory opinion with regard to the alleged neck disability. 

4.  The RO should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

